Third District Court of Appeal
                              State of Florida

                        Opinion filed January 28, 2015.

                              ________________

                               No. 3D14-2092
                         Lower Tribunal No. 13-12595
                             ________________

                               Moshe Mazine,
                                   Appellant,

                                        vs.

                 Branch Banking and Trust Company,
                                   Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Antonio Arzola, Judge.

     David H. Charlip, for appellant.

     Kass Shuler, P.A., and Melissa A. Giasi (Tampa), for appellee.


Before WELLS, LAGOA, and LOGUE, JJ.

                          CONFESSION OF ERROR

     LAGOA, J.

     Appellant, Moshe Mazine (“Mazine”), appeals an order denying his Motion

to Quash Service by Publication and directing Mazine to file a response to

Appellee Branch Banking and Trust Company’s complaint. Based on Appellee’s
proper confession of error, we reverse the trial court’s order denying Mazine’s

Motion to Quash Service by Publication.

      While Appellee submits that adequate evidence was presented to the trial

court to establish that Mazine was avoiding service and service by publication

would be permitted pursuant to section 49.041(3)(c), Florida Statutes (2013),

Appellee concedes that the trial court’s order was incorrectly predicated on a

sworn statement made pursuant to section 49.041(3)(a), i.e., that Mazine’s

residence was “[u]nknown to the affiant.” Accordingly, we reverse the trial court’s

order and remand for further proceedings.

      REVERSED AND REMANDED.




                                          2